DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.  Some of the rejections have been withdrawn and some new rejections are presented.  
The rejections under 35 U.S.C. 112(a) are withdrawn in light of the amendments and arguments.  
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments and arguments.  However, new rejections are presented.
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments and arguments.  However, new rejections are presented.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites
a switch capable of selectively changing the amount of dispersion compensation provided by the circuit.
There is insufficient antecedent basis for “the amount of dispersion compensation provided by the circuit”.  The Examiner suggests changing “the amount” to “an amount”.  
Claim 12 recites
an input for receiving a time varying input signal and 
an output for transmitting a time varying output signal; and
a switch capable of selectively changing the amount of dispersion compensation provided by the circuit.
These claim elements are not connected to each other structurally or functionally.  As a result, it is not clear what particular structure is being claim or how to interpret these elements.  For example, because the input, the output, and the switch are not connected together, the claim appears to have a scope that includes a box of parts, and it is not clear how to interpret such a claim, and it is particularly unclear how to interpret these unconnected elements as a dispersion compensation circuit for an optical transmitter in light of the specification.  
Claim 12 recites:
A dispersion compensation circuit for an optical transmitter, the circuit comprising:
an input for receiving a time varying input signal and 
an output for transmitting a time varying output signal; and
a switch capable of selectively changing the amount of dispersion compensation provided by the circuit.
The “for an optical transmitter”, “for receiving a time varying input signal”, “for transmitting a time varying output signal”, and “capable of selectively changing the amount of dispersion compensation provided by the circuit” language is interpreted as non-limiting intended use.  See the discussion of the rejection of claim 12 under 103.  In the interests of compact prosecution, this claim is also rejected under 112(b).  In particular, in the event these elements are not interpreted as non-limiting intended use, then it is not clear what particular structure is covered by this language, or how this language further limits the structure of the citcuit.  
Claims 13-20 are rejected because they depend from claim 12 and fail to further limit the scope in a manner to overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0302039 (Wang) and further in view of WO 2009/123869 (KHALOUF).  

Regarding claim 8, Wang teaches a method of tuning a dispersion compensation circuit (FIGS 1 and 2: dispersion correction circuit 206 in transmitter 102; FIG. 9: dispersion correction circuit 900) having a cascade of a plurality of varactor circuit elements connected at an output to the dispersion compensation circuit (FIG. 9: varactor diodes 902, 904), each varactor circuit element having a respective varactor (FIG. 9: varactor diodes 902, 904) and at least one  respective circuit device that provides a bias to the respective varactor circuit element different than the bias provided to other ones of the cascaded plurality of varactor circuit elements (FIG. 9: bias circuits 308, 908 and inductors 306, 906), the method comprising at least one of:
independently adjusting the bias provided to each respective varactor circuit element; and
activating a switch that alternately connects and disconnects one or more varactor circuit element electrically from the cascade.

FIG. 9 is reproduced for reference:

    PNG
    media_image1.png
    415
    466
    media_image1.png
    Greyscale


See also:
[0087] Dispersion correction circuit 900 is similar to dispersion correction circuit 700 as described with reference to FIG. 7 with varactor diode 304 replaced with varactor diode 902, varactor diode 904, inductor 906 and DC bias 908. Varactor diode 902 and varactor diode 904 are configured with the same polarity orientation as varactor diode 702. The cathode of varactor diode 902 connects to the anode of varactor diode 702 and first leg of inductor 306. The cathode of varactor diode 904 connects to the anode of varactor diode 902 and to a first leg of inductor 906. The anode of varactor diode 904 connects to ground potential. The second leg of inductor 906 connects to the positive terminal of DC bias 908. The negative terminal of DC bias 908 connects to ground potential. 

[0088] The configuration of dispersion correction circuit 900 enables the segmentation of the correction capability into three portions. Each portion is associated with a smaller voltage differential which increases the linearity of dispersion correction circuit 900 as compared to dispersion correction circuit 700. Furthermore, the increase in the linearity decreases the associated dispersion which improves the performance. 

[0089] DC bias 502 and DC bias 308 provide the voltage bias for varactor diode 702. DC bias 308 and DC bias 908 provide the voltage bias for varactor diode 902. DC bias 908 provides the voltage bias for varactor diode 904. 

[0090] The cascade concept of dispersion correction circuit 900 can be expanded to an n-order cascade circuit for continued improvement in linearity resulting in decreased dispersion and improved performance. Likewise, the cascade concept illustrated by dispersion correction circuit 900 may also be applied to dispersion correction circuit 800 as described with reference to FIG. 8 where varactor diode 802, varactor diode 804, inductor 306 and DC bias 308 may be cascaded to an n-order circuit for improved linearity, decreased dispersion and improved performance. 

Independently Adjusting Bias.
FIG. 9 illustrates separate bias circuits with separate DC bias elements 308, 908.  Clearly the bias provided to the varactors can be independently adjusting by adjusting the different bias elements, and it would be obvious to do so in order to achieve a desired operation of the circuit.
Furthermore, Wang teaches that it was known that varactors can be biased differently to achieve different performance.  See FIG. 4 which illustrates Voltage-Capacitance characteristic graph 400 for a varactor diode (see [0038]).  See also [0041]-[0042] which discuss trade off for different bias voltages:
[0041] As illustrated, the capacitance versus voltage for a varactor is non-linear. Due to the non-linear capacitance versus voltage operation of the varactor, configuring a system with consistent operation over a large operating voltage is difficult using a varactor, causing some imperfect dispersion correction. Furthermore, the distance which information may be transferred between transmitter and receiver is restricted due to the limitation of the existing circuit. 

[0042] As described previously with respect to FIG. 3, the closer the operation of varactor diode 304 is to the x-axis value of zero volts, the greater the amount of capacitance change per change of Voltage is realized which aids in dispersion correction associated with dispersion correction circuit 206. However, the operation of varactor diode 304 close to an x-axis value of zero volts may result in distortion, noise and/or non-linear operation. Furthermore, the closer the operation of varactor diode 304 is to x-axis value of -6 Volts, for example, the less Capacitance change per change in Voltage experienced. Furthermore, the closer the operation to an x-axis value of higher (negative) voltage, the less likelihood for distortion, noise and/or non-linear operation, but the amount of Capacitance change per unit of Voltage is dramatically reduced which reduces the amount of available dispersion correction provided by dispersion correction circuit 206 (FIGS. 2-3). 
Furthermore, Wang with reference to FIG. 5 illustrates a dispersion compensation device with two DC bias circuits that can independently control the bias voltage of the varactors and can be used to bias varactors with different DC voltages to take advantages of the variations in characteristics with bias voltage.  See, for example:
[0046] A low pass filter arrangement is provided via inductor 302, varactor 508 and varactor 304. Capacitor 506 in series with inductor 504 and DC bias 502 and inductor 306 and DC bias 308 provide the DC bias for varactor 508 and varactor 302 [sic]. Varactor diode 304 is in series with varactor diode 508. Inductor 302 is the low pass filter inductance. Varactor diode 508 and varactor diode 304 may be identical varactors but biased at different bias voltages. Capacitor 506 operates as decoupling capacitance. Inductor 504 and inductor 306 function as RF block inductances used for isolating the DC bias from the RF circuit. Varactor diode 304 and 508 are connected such that under the RF voltage swing, the capacitor changes of the varactors are in the different directions. 

[0047] When varactor diode 508 is biased more negative than varactor diode 304, the capacitance value of varactor diode 508 is less than the capacitance value of varactor diode 304 and vice versa. 

[0048] In operation, when signal 212 transitions from a positive voltage to a negative voltage, it results in an increase in the capacitance of varactor diode 508. Furthermore, the capacitance of varactor diode 304 is reduced. A reduction in the RF voltage for varactor diode 508 is enhanced by varactor diode 304. The effects of capacitance changes for varactor diode 508 and varactor diode 304 and voltage reduction for varactor diode 508 and varactor diode 304 improve the linearity of the capacitance change as compared to dispersion correction circuit 206 as described with reference to FIGS. 2-3.
FIG. 9 similarly illustrates the use of several bias circuits which can be used to independently control the bias on each varactor.  See also:
[0089] DC bias 502 and DC bias 308 provide the voltage bias for varactor diode 702. DC bias 308 and DC bias 908 provide the voltage bias for varactor diode 902. DC bias 908 provides the voltage bias for varactor diode 904.
In other words, the embodiment of FIG. 9 allows for the independent control of the bias on each varactor.  Although Wang does not explicitly say whether the bias voltages are the maintained the same, different, or varies, it would have been obvious that this arrangement can be used to provide different bias voltages on the different varactors (e.g., to realize the advantages of different varactor characteristics realized from different bias voltages).  
In the interests of compact prosecution, KHALOUF is also cited.  In particular, KHALOUF teaches a dispersion compensation varactor circuit in which the bias elements are independently adjusted.  See, for example:
[0047] In circuit 200, two bias sources 206 and 212 provide controlled bias to varactor 226. Inductor 210 is an RF blocking inductor used to isolate a DC bias from circuit 200. Bias source 212 provides a controlled bias to varactor bank 218. Inductor 216 is an RF blocking inductor used to isolate a DC bias from circuit 200. First bias source 206 and second bias source 212 may be separately controlled

[0048] In an exemplary embodiment, each of bias source 206 and bias source 212 is a voltage source, which can be electronically set, in combination with a remotely controllable Digital to Analog Converter (DAC). As such, bias source 206 may be individually set and/or adjusted, via the remotely controllable DAC, to establish a bias voltage for the varactor 226 and varactor bank 218 to compensate for changing parameters within circuit 200 as a result of temperature, age or fiber link reach. Similarly, bias source 212 may be individually set and/or adjusted, via the corresponding remotely controllably DAC, to establish a bias voltage for the varactor bank 218 to compensate for changing parameters within circuit 200 as a result of temperature, age or fiber link reach.

[0049] By applying different bias voltages, the circuit can be precisely tuned to balance the positive and negative capacitance swings of the input RF signal.

It would have been obvious that the bias elements in Wang can be implemented in a known manner, such as by independently adjusting the bias provided to each respective varactor circuit element as taught in KHALOUF.  In particular, both are in the same technical art (e.g., dispersion compensation) and the results would have been predictable (e.g., the bias sources will be independently adjustable to precisely tune the circuit, as taught in KHALOUF).

Regarding claim 9, Wang teaches the method of claim 8 where the bias of each varactor in the cascaded varactors is determined based on a desired dispersion compensation level.

As discussed in claim 8, it was known that varactors exhibit different characteristics with different bias currents, resulting in different dispersion compensation characteristics for the device (e.g., see [0047]).  Therefore, as this device is for dispersion compensation and it was known that the bias voltage affects the dispersion compensation, it would have been obvious to set the bias of each varactor based on a selected dispersion compensation level.  

Regarding claim 11, Wang teaches the method of claim 8 where the total capacitance of the cascaded varactors is determined by the characteristic impedance of the dispersion compensation circuit.

In particular, impedance is the opposition to AC by resistance and reactance.  Reactance is the opposition presented to AC by capacitance.  In other words, impedance is determined by reactance, which is determined by capacitance, so that impedance is determined by capacitance.  Furthermore, the varactors are part of the dispersion compensation circuit.  Therefore, the capacitance of the varactors will be determined by the characteristic impedance of the dispersion compensation circuit.   

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 8 above, and further in view of US 2005/0135817 (Harms).

Regarding claim 10, Harms teaches the method of claim 8 where the total capacitance of the cascaded varactors is determined by a desired bandwidth of the dispersion compensation circuit.

Harms teaches that it was known that capacitance affects a circuit’s bandwidth.  See, for example:
[0007] Furthermore, it is known to change or to switch the size of the capacitance in order to change the bandwidth of an integrating element of a control loop. This does not lead to problems when increasing the bandwidth, i.e. switching out capacitance. However, when reducing the bandwidth, i.e. when supplementarily connecting capacitance, the problem arises that the capacitance that is to be supplementarily connected is not charged to the same voltage as the capacitance already present. This has the effect that a charge equalization between the capacitances is effected at the connection instant. However, the voltage across the capacitance thus disadvantageously changes at the switchover instant, so that a disturbance to the control loop is once again produced.
It would have been obvious that the circuit can be operated in a known manner, such as by tuning or selecting or determining the capacitance of the circuit (e.g., the total capacitance of the varactors) based on the desired bandwidth of the circuit.  In other words, this would have been obvious in light of Harms teaching of the relationship between capacitance and bandwidth.  In particular, Harms is also in the technical art of electrical circuits, and the results would have been obvious (e.g., the bandwidth of the circuit is determined by the capacitance of the circuit, such as the total capacitance of the varactors).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,437,082 (Smith).  

Regarding claim 12, Smith teaches a dispersion compensation circuit for an optical transmitter, the circuit comprising:
an input for receiving a time varying input signal and an output for transmitting a time varying output signal (FIG. 11: input at switch 24 and output at Mux 34); and
a switch capable of selectively changing the amount of dispersion compensation provided by the circuit (FIG. 11: switch 24 and parallel fibers and fiber coils 48; col. 11, 5th full paragraph).

FIG. 11 is reproduced for reference.

    PNG
    media_image2.png
    170
    513
    media_image2.png
    Greyscale

FIGS. 12 and 13 show other embodiments using switches.
The Examiner notes that this claim is rejected under 112(b).  However, in the interests of compact prosecution art is cited against this claim to assist Applicant in formulating a response.  
The Examiner also notes that some of this claim is non-limiting intended use.  In particular, the preamble states “a dispersion compensation circuit for an optical transmitter”.  In other words, this is intended to be used with an optical transmitter, but an optical transmitter is not claimed as part of the circuit.  Also, the claim recites:
an input for receiving a time varying input signal and 
an output for transmitting a time varying output signal
In other words, the input is intended to be used for receiving a particular signal, and the output is intended to be used for transmitting a particular signal, but no particular structure is recited for these intended uses (other than an input and an output).  Finally, the claim recites:
a switch capable of selectively changing the amount of dispersion compensation provided by the circuit
In other words, the switch is “capable” of selectively changing dispersion compensation, but there is no recitation of the structure for actually applying dispersion compensation (e.g., there are no dispersion compensation elements recited in the claim).  Alternatively, one could argue that any switch is “capable of” selectively changing dispersion compensation (or anything that can be changed) if it is connected to appropriate elements, which results in the same scope of the claim as intended use (i.e., this claim element requires only a switch).  
Therefore, the only structure required by the claim is an input, an output, and a switch.  Nonetheless, in the interests of compact prosecution, art will be applied to this structure alone with additional commentary as if more structure along the lines of the intended use in order to assist Applicant in responding to this Action.

For an Optical Transmitter.
See, for example, col 6, first full paragraph:
(25) Tunable transmitters 20 and receivers 22 can be used, such as to provide flexibility in the selection of wavelengths used in the system 10. The transmitters 20 and receivers 22 can also include or be associated with other components to perform other signal processing, such as reshaping, retiming, error correction, protocol processing, pre-emphasis, and optical and/or electrical pre- and post-dispersion and distortion compensation … 
In other words, the dispersion compensation taught in this application can be used with an optical transmitter.

Time Varying Signal.
The modulated optical signal is time-varying at least because of the modulation of the signal with the data. See, for example, col. 1, third full paragraph under “Background”:
(6) The transmission of information over optical systems is typically performed by imparting the information in some manner onto an optical signal. In most optical transmission systems the information is imparted by using an electrical data stream either to directly modulate an optical source or to externally modulate an optical carrier so that the information is carried at the frequency of the optical carrier, or to modulate the information onto one or more subcarriers or sidebands, with the later technique sometimes called sub-carrier modulation ("SCM").
 
Selectively Changing Dispersion.
By changing the position of the switch, the signals are selectively sent through different paths with different fiber coils, resulting in different dispersion compensation.  See, for example col. 11, 5th full paragraph:
(53) FIGS. 11-13 illustrate various embodiments of apparatuses for varying the delay of an optical signal. FIG. 11 has a 1.times.M switch 24 that receives a single input signal that can be switched to any of M outputs. Each output of the switch 24 connects to a different length of fiber coil 48. Each of the fiber coils 48 connects to a multiplexer 34 the outputs the delayed signal. The length of delay in the optical signal is controlled by selecting the switch output.
By changing or controlling different delays on different optical signals as in FIG. 11, the dispersion between the signals is also changed or controlled.  This is discussed more explicitly at, for example, col. 11, 4th full paragraph:
(52) Dispersion of the signals as they propagate along the optical path causes time delays between the different channels 44. The buffers 46 may be used to introduce an additional delay to compensate for dispersion.
In other words, by controlling the delay in the different fibers, it is contemplated to compensate for dispersion.  
Although col. 11, 4th full paragraph is in the context of the embodiment of FIG. 9 which uses buffers 46, it would have been obvious that the same effect can be achieved using fiber coils 48.   In particular, both the buffers and the coils delay the signals passing through them.  This can be seen clearly by comparing FIGS. 9 and 10, where FIG. 10 is an alternative embodiment of FIG. 9 with the same basic structure but using fiber coils 48 in place of the buffers 46.  It would have been obvious that the plural coils 48 on plural parallel fibers in FIG. 10 can also be used for dispersion compensation like the plural buffers on plural parallel fibers in FIG. 9 are used for dispersion compensation.  In particular, both embodiments have the same basic structure and both operate to impart different delays on optical signals traveling on different lines.  
From this, it is easy to see that the embodiment of FIG. 11 can also be used to perform dispersion compensation.  In particular, FIG. 11 illustrates an embodiment which differs from FIG. 10 in that it uses a switch 24 to selectively route signals to particular fibers (i.e., select the delay for each signal).   In this way, the embodiment of FIG. 11 is capable of selectively changing the amount of dispersion compensation provided by the circuit (i.e., by changing which coil/delay is used for each signal).  
  
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art teaches the general concepts of the invention, including dispersion compensation circuits, the use of varactors, and the use of switches.  However, the prior art of record fails to teach the particular combination of elements recited in claims 1 and 8.  
Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, a dispersion compensation circuit for an optical transmitter comprising the combination of the cascaded plurality of varactors and the switch as recited in claim 1.
The Examiner notes that claim 8 would be allowable if the “activating a switch” element were required and not optional.  In particular, this would be a method corresponding to the operation of the varactors and switch from claim 1.
US 2013/0302039 (Wang) is the closest art of record.  Wang teaches a dispersion compensation circuit and a method of operating.  See, for example, FIGS 1 and 2 which illustrate dispersion correction circuit 206 in transmitter 102.  See FIG. 9 which illustrates dispersion correction circuit 900 including varactor diodes 902, 904 and bias circuits 308, 908 and inductors 306, 906.  

    PNG
    media_image1.png
    415
    466
    media_image1.png
    Greyscale

See also:
[0087] Dispersion correction circuit 900 is similar to dispersion correction circuit 700 as described with reference to FIG. 7 with varactor diode 304 replaced with varactor diode 902, varactor diode 904, inductor 906 and DC bias 908. Varactor diode 902 and varactor diode 904 are configured with the same polarity orientation as varactor diode 702. The cathode of varactor diode 902 connects to the anode of varactor diode 702 and first leg of inductor 306. The cathode of varactor diode 904 connects to the anode of varactor diode 902 and to a first leg of inductor 906. The anode of varactor diode 904 connects to ground potential. The second leg of inductor 906 connects to the positive terminal of DC bias 908. The negative terminal of DC bias 908 connects to ground potential. 

[0088] The configuration of dispersion correction circuit 900 enables the segmentation of the correction capability into three portions. Each portion is associated with a smaller voltage differential which increases the linearity of dispersion correction circuit 900 as compared to dispersion correction circuit 700. Furthermore, the increase in the linearity decreases the associated dispersion which improves the performance. 

[0089] DC bias 502 and DC bias 308 provide the voltage bias for varactor diode 702. DC bias 308 and DC bias 908 provide the voltage bias for varactor diode 902. DC bias 908 provides the voltage bias for varactor diode 904. 

[0090] The cascade concept of dispersion correction circuit 900 can be expanded to an n-order cascade circuit for continued improvement in linearity resulting in decreased dispersion and improved performance. Likewise, the cascade concept illustrated by dispersion correction circuit 900 may also be applied to dispersion correction circuit 800 as described with reference to FIG. 8 where varactor diode 802, varactor diode 804, inductor 306 and DC bias 308 may be cascaded to an n-order circuit for improved linearity, decreased dispersion and improved performance. 

Independently Adjusting Bias.
FIG. 9 illustrates separate bias circuits with separate DC bias elements 308, 908.  Clearly the bias provided to the varactors can be independently adjusting by adjusting the different bias elements, and it would be obvious to do so in order to achieve a desired operation of the circuit.
Furthermore, Wang teaches that it was known that varactors can be biased differently to achieve different performance.  See FIG. 4 which illustrates Voltage-Capacitance characteristic graph 400 for a varactor diode (see [0038]).  See also [0041]-[0042] which discuss trade off for different bias voltages:
[0041] As illustrated, the capacitance versus voltage for a varactor is non-linear. Due to the non-linear capacitance versus voltage operation of the varactor, configuring a system with consistent operation over a large operating voltage is difficult using a varactor, causing some imperfect dispersion correction. Furthermore, the distance which information may be transferred between transmitter and receiver is restricted due to the limitation of the existing circuit. 

[0042] As described previously with respect to FIG. 3, the closer the operation of varactor diode 304 is to the x-axis value of zero volts, the greater the amount of capacitance change per change of Voltage is realized which aids in dispersion correction associated with dispersion correction circuit 206. However, the operation of varactor diode 304 close to an x-axis value of zero volts may result in distortion, noise and/or non-linear operation. Furthermore, the closer the operation of varactor diode 304 is to x-axis value of -6 Volts, for example, the less Capacitance change per change in Voltage experienced. Furthermore, the closer the operation to an x-axis value of higher (negative) voltage, the less likelihood for distortion, noise and/or non-linear operation, but the amount of Capacitance change per unit of Voltage is dramatically reduced which reduces the amount of available dispersion correction provided by dispersion correction circuit 206 (FIGS. 2-3). 
Furthermore, Wang with reference to FIG. 5 illustrates a dispersion compensation device with two DC bias circuits that can independently control the bias voltage of the varactors and can be used to bias varactors with different DC voltages to take advantages of the variations in characteristics with bias voltage.  See, for example:
[0046] A low pass filter arrangement is provided via inductor 302, varactor 508 and varactor 304. Capacitor 506 in series with inductor 504 and DC bias 502 and inductor 306 and DC bias 308 provide the DC bias for varactor 508 and varactor 302 [sic]. Varactor diode 304 is in series with varactor diode 508. Inductor 302 is the low pass filter inductance. Varactor diode 508 and varactor diode 304 may be identical varactors but biased at different bias voltages. Capacitor 506 operates as decoupling capacitance. Inductor 504 and inductor 306 function as RF block inductances used for isolating the DC bias from the RF circuit. Varactor diode 304 and 508 are connected such that under the RF voltage swing, the capacitor changes of the varactors are in the different directions. 

[0047] When varactor diode 508 is biased more negative than varactor diode 304, the capacitance value of varactor diode 508 is less than the capacitance value of varactor diode 304 and vice versa. 

[0048] In operation, when signal 212 transitions from a positive voltage to a negative voltage, it results in an increase in the capacitance of varactor diode 508. Furthermore, the capacitance of varactor diode 304 is reduced. A reduction in the RF voltage for varactor diode 508 is enhanced by varactor diode 304. The effects of capacitance changes for varactor diode 508 and varactor diode 304 and voltage reduction for varactor diode 508 and varactor diode 304 improve the linearity of the capacitance change as compared to dispersion correction circuit 206 as described with reference to FIGS. 2-3.
FIG. 9 similarly illustrates the use of several bias circuits which can be used to independently control the bias on each varactor.  See also:
[0089] DC bias 502 and DC bias 308 provide the voltage bias for varactor diode 702. DC bias 308 and DC bias 908 provide the voltage bias for varactor diode 902. DC bias 908 provides the voltage bias for varactor diode 904.
In other words, the embodiment of FIG. 9 allows for the independent control of the bias on each varactor.  Although Wang does not explicitly say whether the bias voltages are the maintained the same, different, or varies, it would have been obvious that this arrangement can be used to provide different bias voltages on the different varactors (e.g., to realize the advantages of different varactor characteristics realized from different bias voltages).  
US 2007/0264027 (Zhou) at FIG. 1 teaches a cap 104 as part of circuit including DC Bias 106 and inductor 105 used with varactor 102.  FIG. 1 is reproduced for reference.  

    PNG
    media_image3.png
    290
    504
    media_image3.png
    Greyscale

The use of the capacitor 104 is explained:
[0034] The effect of this fixed capacitor 104 can be understood by the following explanations. When the RF voltage swing is in the positive direction, the varactor 102 capacitance becomes smaller and most of the RF voltage is dropped at the varactor. When the RF voltage swings in the negative direction, it makes varactor capacitance larger. When the capacitance of the varactor equals to the fixed capacitor, half of the RF voltage is dropped at the varactor 102. Adjusting the value of the fixed series capacitor 104, the RF voltage reducing on the varactor in the negative RF swing can be adjusted. This procedure makes the total capacitance change equal in both positive voltage swing and negative swing.
This improves the dispersion compensation of the circuit because uneven changes in capacitance results in degradation of the dispersion compensation.  See:
[0031] Due to the RF signal swing at the varactor, it causes the capacitor of the varactor to change. .delta.C/C is the varactor capacitor change due to the RF voltage swing. The dispersion compensation ability is proportional to the varactor capacitor change .delta.C/C under the RF voltage swing. 

[0032] From Equation 1, It can be seen that when the RF voltage swing is large (amplitude 4-8 volts), the capacitor change is nonlinear. Total capacitor change is unequal under the RF voltage positive swing versus negative swing. The fiber dispersion caused signal amplitude delay is equal in amplitude but opposite in sign for the RF positive swing and negative swing. An unequal total capacitor change in the RF swing will cause the delay compensation to be unequal which may cause errors in the compensation. A method of linearization is needed. 

US 2016/0028490 (Wang) at FIG. 2 illustrates a dispersion compensator including a varactor 32 and a bias circuit including an inductor L2.

    PNG
    media_image4.png
    238
    465
    media_image4.png
    Greyscale

FIGS. 3 and 4 illustrate alternative embodiments also including a varactor, DC bias and inductor.
US 2009/0245309 (Khalouf) at FIG. 1 illustrates a dispersion compensator including a varactor 102 and an associated DC bias 107 and inductor 108 circuit.  


    PNG
    media_image5.png
    308
    501
    media_image5.png
    Greyscale

FIG. 2 illustrates another embodiment with cascaded varactors 226, 220, 222, 224, with varactor 226 having a bias 206 and inductor 210 circuit, and with varactors 220, 222, 224 sharing a bias 212 and inductor 216 circuit.  

    PNG
    media_image6.png
    366
    504
    media_image6.png
    Greyscale

FIG. 3 illustrates an embodiment similar to FIG. 2 but with a different number of varactors.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636